Citation Nr: 1223022	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  10-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1972 to August 1975.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for HCV.  

This case was remanded in May 2011; the Board finds there has been substantial compliance with the remand.  


FINDING OF FACT

A preponderance of the evidence is against a finding that HCV had its onset during or is otherwise related to the Veteran's active service.  


CONCLUSION OF LAW

HCV was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2009 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also, this letter informed him of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was given specific notice tailored to his claim for service connection for HCV.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment and Social Security Administration (SSA) records are in the file.  The Veteran's VA records have been associated with the claims file.  All reasonably identified and available medical records have been secured.  The Veteran was given VA medical examinations; the Board finds the October 2011 VA examination report to be fully adequate and explanatory.  

In April 2012, the Veteran submitted a statement with a waiver of AOJ review.  

The Board is satisfied there was substantial compliance with its May 2011 remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duty to notify and assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by statutes and regulations.  38 U.S.C.A. § 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  See also VA Gen. Coun. 11-96 (November 15, 1996).  The residuals of venereal disease are not to be considered the result of willful misconduct.  38 C.F.R. § 3.301(c)(1).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit reiterated that under 38 U.S.C.A. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that under § 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: "(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377 (the disability at issue in Jandreau was right shoulder dislocation residuals).  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  

The United States Court of Appeals for Veterans Claims (Court), held that the Veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran asserts that he suffered from symptoms of HCV while in service.  In a December 2009 notice of disagreement, the Veteran asserted that the symptoms were the same for hepatitis A as HCV.  He acknowledged that testing for HCV was unavailable when he was in service.  The Veteran asserted he could have had HCV before his initial diagnosis 2002.  In an April 2012 statement, he asserted that he never used intravenous (IV) or intranasal drugs.  Regarding, high risk sexual activity, he stated that he was heterosexual and had a normal sex life.  He stated he was not involved with multiple partners at one time.  He asserted his primary care doctor told him he did not currently have hepatitis A.  

The Veteran did have a form of hepatitis in service; service treatment records show in August 1973 the Veteran had four days of dark urine.  He had a history of "using needle."  The impression was probably hepatitis.  A consultation record from the same month again notes his symptoms and states he had a "history of shooting."  The provisional diagnosis was hepatitis.  He was admitted.  An August to September 1973 narrative summary shows the Veteran reported had a history of exposure to a friend with hepatitis and a five day history of malaise.  He also had a four day history of jaundice.  Over the course of time in the hospital, the Veteran's icteric state gradually resolved.  The diagnosis was viral hepatitis associated with antigen positive that was developed in the line of duty.  

The Veteran also had some venereal disease in service.  In February 1975, a service treatment record showed the Veteran had discharge for one and a half days with no burning.  He had many white blood cells and many gram negative intracellular diplococci.  He was treated with medication.  At separation in May 1975, a report of medical examination showed that the Veteran had only mild skin problems.  In his medical history he said he was in excellent health, though he did report a history of jaundice or hepatitis and venereal disease.  In the physician's summary, it was noted the Veteran had no problems since his earlier hepatitis and gonococci or gonorrhea diagnosis.  

An April 2006 Florida Department of Corrections laboratory testing confirmed that HCV RNA was positive; the Veteran had HCV.  At a December 2008 VA initial appointment, the Veteran stated he was diagnosed with HCV.  He said he had a history of HCV diagnosed in the military.  He said he did not use street drugs, had no tattoos and has no history of IV drug use.  

A June 2009 Social Security Administration (SSA) record stated that a tattoo site was identified.  A February 2009 VA nurse outpatient record shows the Veteran came for a HCV treatment class.  His risk factors for HCV were listed as a history of nasal cocaine use and a history of multiple sexual partners but not tattoos.  The Veteran's work history was mostly manual labor.  

The Veteran received a June 2009 VA examination.  The examiner opined that HCV was less likely as not caused by or a result of hepatitis treated in service.  The examiner stated that that the claims file was carefully reviewed and the Veteran was treated for hepatitis A in 1973 while in service.  The examiner stated that the Veteran denied risk factors for HCV infection, but the February 2009 VA nurse's note stated that risk factors for HCV include a history of nasal cocaine use and history of multiple sexual partners.  The examiner stated: "These are the Veteran's two major risk factors for contracting hepatitis C."  This report did not address IV drug use (mentioned in the service treatment records), or the diagnosis of gonorrhea in service.  

In October 2011, the Veteran received a new VA examination.  The examiner reviewed the claims file and medical records.  It was noted that the Veteran's HCV was diagnosed during routine blood work screening during incarceration in 2002.  The examiner also noted the in-service treatment for viral hepatitis while in service.  The history of liver disease risk factors was stated: intranasal cocaine use after service, high risk sexual practices before, during and after service, as well as IV drug use during service (there is a typographical error in the report initially stating there was no IV drug use, but the examiner later states in the report there was IV drug use).  The Veteran denied having tattoos.  He currently had no liver disease symptoms.  

The examiner explained that he concluded the Veteran had no tattoos and that the June 2009 SSA note was erroneous.  As a result, only the intranasal cocaine use after service, high risk sexual practices (before, during and after service) as well as IV drug use during service were risk factors.  

The examiner found that in consideration of the identified risk factors, hepatitis C was less likely as not caused by, the result of service or otherwise related to active duty.  This determination was reached based on the information in the claims file.  The examiner clarified that the hepatitis that the Veteran was treated for during service was certainly hepatitis A.  Hepatitis A was extremely unlike to cause any residual liver disease.  (Also, no current liver disease symptoms were noted.)  

The Veteran is competent to attest to any current symptoms or actual matters of which he had first-hand knowledge.  Washington, 19 Vet. App. at 368-69; Layno, 6 Vet. App. at 467-69.  However, he is not competent to state that he had HCV pathology due to service.  HCV is not readily recognizable by a layman, such as an orthopedic issue (like in Jandreau).  Medical professionals rely on laboratory testing and other diagnostic tools to diagnose hepatitis C and liver damage.  

The Board does not find the Veteran to be an accurate historian in this case, especially regarding drug usage.  Consistency is a consideration for the Board.  Caluza, 7 Vet. App. at 511.  For example, the December 2008 VA initial appointment record shows the Veteran denied IV drug use, but his August 1973 service treatment records confirm such usage.  Also, in a February 2009 VA record, the Veteran reported a history of nasal cocaine use and a history of multiple sexual partners.  In an April 2012 statement, the Veteran denied IV or intranasal drug use.  The Board finds the Veteran to be currently inconsistent regarding his risk factors and assigns such current statements to have less weight.  

The Board finds the October 2011 VA examination report to be competent, credible and directly on point regarding the issue of this case.  The examiner performed an examination, reviewed the file, noted a current lack of complaints and gave a reasoned opinion based on all of the evidence.  The Board assigns this report great weight.  

The Board does not find that service connection for HCV is warranted based on the evidence.  Service treatment records do confirm the potential risk factor of IV drug use in service; as stated, 38 U.S.C.A. § 1110 prohibits the payment of compensation for any disability that is a result of a veteran's own abuse of alcohol or drugs.  38 U.S.C. § 105 provides that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the abuse of alcohol or drugs by the person on whose account benefits are claimed.  Drug use after service cannot be "personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service" under 38 U.S.C.A. § 1110.  

While the Veteran has contested the characterization of sexual activity as being "high risk", the Board recognizes that residuals of venereal disease are not willful misconduct and may be service-connected under 38 C.F.R. § 3.301(c)(1).  However, the examiner considered the risk factor of high risk sexual activity before, during and after service and concluded that in combination of the other evidence it was less likely the HCV was incurred in service.  As stated above, this is the most probative evidence in the file and the Board finds the opinion to be fully adequate and explanatory.  

Given all the evidence, the Board finds that the benefit of the doubt rule is not applicable in this case.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  The preponderance of the evidence is against granting service connection.  Id.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
JOHN H. NILON
Acing Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


